DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 11/28/2022. Amendments received on 11/28/2022 have been entered. Claim 13 is canceled and claim 21 is newly added. Accordingly claims 1-12 and 14-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As of claims 1 and 17, newly added limitation “setting a lock force reduction mode after a predetermined time interval, in response to the low power condition” does not have support in the original filed specification. Specification (paragraph [0058]) discloses “Embodiments may further include performing a battery level check at process step 812. If the battery is at an acceptable voltage level, then the process continues to process step 814, where the process waits a predetermined delay (e.g. 300 seconds), and then does another battery level check. This process continues until AC power is restored. If the battery level check indicates that the battery is low, then the process continues to process step 816 where the lock force reduction mode is set.” Based on that it can be seen that “predetermined delay” or “predetermined time interval” is used to do another battery level check and not for “lock force reduction mode”.
Claims 2-8 depend on claim 1 and inherent the same deficiency.
Claims 18-20 depend on claim 17 and inherent the same deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mondrow et al. (US 10,366,556) in view of Davis et al. (US Pub 2017/0226784) and further in view of Bashkin (US Pub 2019/0122167).
As of claim 9, Mondrow discloses an integrated access system (via an access control; see abstract), comprising:
a processor (via a processor; see col. 1, lines 3 and col. 15, lines 32-33); 
a memory coupled to the processor (via a memory coupled to the processor; see col. 15, lines 32-33) ;
 	one or more credential transceivers (via one or more wireless transceivers; see col. 1, lines 3); 
a power monitoring circuit (Mondrow discloses that the lock determines the lock’s battery status hence comprising a power monitoring circuit; see col. 7, lines 43-47); 
	a communication interface (via Wi-Fi radio and local RF protocol radio; see fig. 1); 
a lock interface configured and disposed to operate an electronically activated lock (via a door locking/unlocking device (electric strike, magnetic lock, etc. see col. 2, lines 65-67); wherein the memory contains instructions, that when executed by the processor, perform the steps of: 
detecting a low power condition from the power monitoring circuit (via detecting battery life to determines whether battery life is below a particular threshold; see col. 7, lines 43-46 and col. 11, lines 23-26); 
monitoring battery voltage at a predetermine time interval (Mondrow discloses that the lock transmits heartbeat messages at regular or periodic intervals (see col. 4, lines 24-29) and includes battery status (see col. 7, lines 28-31), hence monitoring battery voltage at a predetermined time interval).
Mondrow discloses that the lock changes wakeup times of multiple transceivers of the lock based on the battery life (see col. 8, lines 62-66) however it doesn’t disclose setting a lock force reduction mode in response to the low power condition, wherein the lock force reduction mode comprises a reduction in power supplied to the electronically activated lock while still maintain the electronically activated lock in a locked state.
Davis discloses an access control system, wherein a power control circuit is configured to selectively energize the electromagnet using a pulse-width modulated current cycle wherein two levels of magnetic force may be selectively applied to the system (see abstract). Davis further discloses that switching the power provided to the electromagnet from a high holding force mode to a lower” eco-power” force mode while the door is closed save energy (see paragraph [0040]). Davis further discloses that the electromagnetic lock system comprises one or more light emitting diodes (via colored LEDs; see paragraph [0037]).
So in combination, Mondrow discloses that the based on a battery level lock could perform different techniques to save remaining battery life. Davis further discloses that switching the power provided to the electromagnet from a high holding force mode to a lower” eco-power” force mode while the door is closed save energy (see paragraph [0040]).
From the teaching of Davis it would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teaching of Mondrow and Davis to include the function of setting a lock force reduction mode based on battery life in order to achieve energy saving and increase battery life. 
Mondrow discloses the function of monitoring battery life and performing power saving techniques (see col. 7, lines 60-64), however it does not explicitly disclose detecting a loss of AC power and receiving power from a backup battery.
Bashkin discloses an access control system wherien the system includes a first power source 22 as an AC power and a backup power source 24 as battery and backup power source 24 is used in the event power is unobtainable iv the first power source 22 (see paragraph [0064]).
From the teaching of Bashkin it would have been obvious to one having ordinary kill in the art at the time the invention was filed to modify the combination of Mondrow and Davis to include the function of backup power supply as taught by Bashkin so the system is kept powered in case of power failure.
As of claim 10, Mondrow discloses that the memory further contains instructions, that when executed by the processor, cause the processor to set a reduced transceiver activity mode (via switching the transceiver wakeup schedules based on battery life; see col. 8, lines 63-67).  
As of claim 11, Mondrow discloses that the transceiver’s wakeup schedule is adjusted to conserver battery power (see abstract) however it doesn’t explicitly disclose that the reduced transceiver activity mode includes a transceiver duty cycle ranging from 0.2 to 0.3. The Examiner takes official notice that it is well known in the art that a reduce transceiver duty cycle results in minimizing the power consumption of a battery and it would have been obvious to one having ordinary kill in the art to set a duty cycle from 0.2 to 0.3 depending on the desired duty cycle (see Stawar et al. (US Pub 2008/0231432 paragraph [0161] disclosing the use of .2 duty cycle. Note, Stawar is not used to reject claims but to support Examiner’s assertion). 
As of claim 12, Mondrow discloses that the memory further contains instructions, that when executed by the processor, cause the processor to perform the step of reverting the reduced transceiver activity mode for a predetermined duration in response to detecting a proximal access card from the one or more credential transceivers (via waking up the transceiver by receiving credentials at one or more transceivers; see col. 8, lines 20-25).  
As of claim 14, Davis discloses that the lock force reduction mode includes pulse width modulation of a power signal supplied to the electronically activated lock (via using pulse width modulation; see abstract).  
As of claim 15, Davis discloses that the memory contains instructions, that when executed by the processor, perform the pulse width modulation with a duty cycle of 0.5 (Davis discloses that the pulse width modulation cycle can be adjusted to .25 or .50; see figs. 5-6; also see paragraphs [0047]-[0048]).  
As of claim 16, Mondrow discloses a proximal motion detection circuit; and wherein the memory contains instructions, that when executed by the processor, perform the step of reverting the lock force reduction mode in response to detection of motion from the proximal motion detection circuit (via using proximity sensors; see col. 8, lines 25-30).  
As of claim 21, combination of the references applied disclose all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the predetermined time interval comprises 300 seconds. Examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set a desired battery monitor interval to 300 seconds, 60 seconds, every hour or once every 24 hours (see Krishnan 9,518,408 col. 6, lines 60-64. Note: Krishnan is not used to reject the claim, but cited to support Examiner’s assertion).
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the newly added limitations were not presented in any of the previous set of claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaczmarz et al. (US Pub 2015/0194002) discloses that to maximize the current available to start a latch motor when running from a weak battery or power-limited mains supply, a latch motor control circuit will monitor the input voltage while using pulse width modulation (PWM) to vary the relationship between motor current and supply current. For example, for supply voltages which are close to nominal value, the latch motor will be almost fully "on". For supply voltages significantly below nominal, the PWM duty cycle will be reduced in such fashion to keep the current drawn from the supply from drawing the supply voltage below half its nominal value (see paragraphs [0087]- [0089]).
Le Burge et al. (US 8,957,757) discloses that a lockbox 132 periodically check the amount of battery power remaining for the lockbox 132 (see col. 3, lines 62 to col. 4, lines 10).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683